Title: To George Washington from Du Bois de l’ Amoligniere, 27 July 1783
From: Amoligniere, Du Bois de l’
To: Washington, George


                        
                            
                                Translation
                            Sir
                            Port au Prince 27 July 1783
                        
                        I send inclosed a discourse to the people whose liberty is the fruit of your labour this discourse dictated
                            by circumstances may serve as a preface to an important work a project of Legislation, at which I have been some time
                            working—I am no legislator and therefore it is not my own glory that I have in view, but solely the happiness of the
                            Nation who shall adopt it—to offer it to America will be( if it is approved) to offer it to the whole World—and my duty
                            towards my Country, which I am ambitious to fulfill in every respect, will not be omitted—I shall above all esteem myself
                            without reproach, if a Man, who is greater than Brutus—& more happy and disinterested than any Man since the
                            Prince of Orange, shall judge me so.
                        I address a Copy of my discourse to Mr President Hancock—Deputy Franklin in france & Mr Thompson
                            Secretary of Congress. I am with profound respect Sir Your very humble & very obedient Servant
                        
                            Du Boys d’Lamoligniere
                            Counsellor of the Superior Counsel
                        
                    